ASSIGNMENT AND ASSUMPTION

OF

PURCHASE AND SALE AGREEMENT

This Assignment and Assumption of Purchase and Sale Agreement (“Assignment and
Assumption”) is made this              day of June, 2012, by and between SENTIO
LEAH BAY LLC, a Delaware limited liability company (“Assignor”) and SENTIO LEAH
BAY PORTFOLIO LLC, a Delaware limited liability company ( “Assignee”).

WHEREAS, Assignor is the current purchaser under that certain Purchase and Sale
Agreement dated May 7, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement dated June             , 2012, copies of which are
attached to Schedule A hereto and made a part hereof (collectively, the “PSA”);
and

WHEREAS, pursuant to the PSA, sellers, URBANA CARE GROUP LLC, an Illinois
limited liability company, SPRINGFIELD CARE GROUP LLC, an Illinois limited
liability company, NORMAL CARE GROUP LLC, an Illinois limited liability company,
BRYAN CARE GROUP, LP, a Texas limited partnership, and ERWIN FAMILY PROPERTIES
I, L.L.C., a Washington limited liability company (each a “Seller” and
collectively “Sellers”) must consent to this Assignment and Assumption.

NOW, THEREFORE, pursuant to the terms and conditions of the PSA and in
consideration of the mutual covenants and agreements contained therein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is hereby agreed that:

1. Assignor hereby sells, assigns, transfers, conveys and delivers to Assignee
all of such Assignor’s right, title and interest in and to the PSA (the
“Assignment”).

2. Assignee hereby accepts the Assignment and agrees to assume, effective as of
the date of this Assignment and Assumption, and to thereafter perform and
discharge, the responsibilities and obligations of Buyer (as defined in the PSA)
under the PSA.

3. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto, their respective successors in interest, and
their respective permitted assigns.

4. Sellers are executing this Assignment and Assumption solely to evidence
Sellers’ consent to the Assignment.

5. The construction and performance of this Assignment and Assumption shall be
governed by the laws of the State of Illinois without regard to its principles
of conflict of law.

6. Delivery of executed counterpart signature pages to this Assignment and
Assumption by facsimile or other electronic transmission shall be effective as
delivery of original counterpart signature pages to this Assignment and
Assumption. This Assignment and Assumption may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Assignment and
Assumption as of the day and year first above written.

 

ASSIGNOR: SENTIO LEAH BAY LLC, a Delaware limited liability company By:      
Name:   Title: ASSIGNEE: SENTIO LEAH BAY PORTFOLIO LLC, a Delaware limited
liability company   SENTIO LEAH BAY LLC, a Delaware limited liability company,
its managing member               By:          Name:     Title:   ERWIN FAMILY
PROPERTIES I, L.L.C., a Washington limited liability company, its non-managing
member               By          Gerald L. Erwin, its manager

 

2



--------------------------------------------------------------------------------

The undersigned Sellers execute this acknowledgement solely to evidence Sellers’
consent to this Assignment and Assumption:

 

URBANA CARE GROUP LLC, an Illinois limited liability company  

SPRINGFIELD CARE GROUP LLC, an

Illinois limited liability company

  By           By         Craig Spaulding, its manager         Craig Spaulding,
its manager

NORMAL CARE GROUP LLC, an Illinois

limited liability company

 

BRYAN CARE GROUP, LP, a Texas

limited partnership

  By          

By BCG Texas Group, LLC, a Texas

limited liability

    Craig Spaulding, its manager         Company, its general partner          
  By                   Craig Spaulding, Manager

ERWIN FAMILY PROPERTIES I, L.L.C.,

a Washington limited liability company

    By                 Gerald L. Erwin, its manager        

 

3



--------------------------------------------------------------------------------

SCHEDULE A